UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (date of earliest event reported): November 6, TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 1-13455 74-2148293 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 25025 Interstate 45 North, Suite 600 The Woodlands, Texas 77380 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (281) 367-1983 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. Following the approval of its Board of Directors, TETRA Technologies, Inc. (the “Company”) entered into a First
